DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/05/2021 has been entered.
 
Response to Amendment
The rejections of claims 30-49 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s amendments/remarks.
The rejections of claims 30-49 under 35 U.S.C. 103 have been withdrawn in light of the applicant’s amendments/remarks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Acquisition device for acquiring at least one neural signal from a subject” in claim 30. The limitation has been interpreted to refer to the structure recited on page 6, lines 8-11; page 11, lines 1-13; page 13, lines 10-30, page 14, lines 1-10; page 24, lines 7-13; page 25, lines 25-28, page 26, lines 1-2; pages 28-30; page 31; pages 35-36; and page 38, lines 16-23 of the applicant’s specification.
“Modulation device configured to receive the score s and provide at least one output on the base of said score to the subject” in claim 30. The limitation has been interpreted to refer to the structure recited on page 8, lines 25-28, page 9, lines 1-4; page 10, lines 13-30; page 20, lines 23-28, page 21, lines 1-10; page 25, lines 11-18; pages 28-30; and page 36 of the applicant’s specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 30 and 31, the claims have been amended to further limit the invention and thus overcome the previous rejections under 112(b) and 103. 
Regarding the rejections under 112(b), the applicant has amended the claims to specify that the “computing device” is programmed to receive the neural signal from the acquisition device. The applicant has further amended the claims to specify that the “modulation device” is configured to receive the score S and provide at least one output on the base of said score S to the subject. These claim amendments overcome the previous 112(b) indefiniteness rejections. 
Based on the applicant’s arguments and amendments, the current claims are allowable over the prior art of record. The features that are allowable over the prior art 
The closest prior art of record include Similowski et al. (U.S. Pub. No. 20150119745) which teaches to a method for detecting a physiological state of a patient and using Riemannian calculations to provide a measurement of deviations toward a reference state. The output is shown in figure 4 and [0085] and is considered to be a score that measures the calculated deviation towards a reference state. But, Similowski fails to teach to determining the Riemannian distances with using both a reference state and a baseline state. 
Applicant’s arguments of pages 16-18 of the remarks that are considered persuasive with respect to Similowski are reproduced below:
“Similowski et al. teachings the reference state is defined as a normal cerebral activity ("reference physiological state of the patient, for example a state of comfort in which the patient feels no breathing discomfort", paragraph [0052] in combination with "a situation of comfort characterized by a normal cerebral activity", par. [0048]). 
Therefore, the "deviation em" is only based on the "distance dm,q" which is obtained from measurement of the subject in one unique state, the reference physiological state. 
As consequence, the "deviation em" cannot be considered as the score s of the present invention as it is not based as well on at least one of Riemannian distances dr, 
Similowski et al. further discloses calculating the "threshold S", which is compared to the "deviation em" (function of "dm,q") . Paragraphs [0056] - [0069] does describes the details of the calculation of the "reference pole PRq" and while paragraphs [0070] - [0074] discloses how the "threshold S" is obtained. 
Similowski et al., discloses that "The threshold S is then taken to be equal to the arithmetic mean of the absolute values MVA of the deviations of each of the duly computed distances from the median distance DM". 
The Applicant draws attention to the fact that "DM" is the median distance of the distances "between each reference spatial covariance matrix Cm,qref and the closest prototype PRq,r and that both "Cm,qref" and "prototype PRq,r" are obtained with respect to one unique reference physiological state. 
Furthermore, Similowski et al., never teaches acquiring measures allowing to define a different state than the reference physiological state. 
Therefore, Similowski et al. only discloses calculating covariance matrices relating to only one predefined neural state and not two distinct neural states.”
Other closest prior art references include references teaching to using Riemannian calculations for neural modulation, but fail to teach to using Riemannian distances to both a reference state and a baseline state to provide a bounded score output to the modulation device. These closest prior art references are detailed below:
1.	Barachant, A., et al., (“The Riemannian Potato: an automatic and adaptive artifact detection method for online experiments using Riemannian geometry,” HAL. 
2.	Nevo et al. (U.S. Pat. No. 5355889) teaches to bounding a score between predetermined values (col 3, lines 53-67; col 4, lines 1-16) but does not incorporate multiple neural states into the Riemannian calculation steps. It further fails to teach to the use of Riemannian processing. 
3.	Congedo, M. (“EEG source analysis,” HAL Neuroscience. 2013. P. 1-267) (see attached pages 243-244) teaches to using Riemannian manifolds with “target and non-target” geometric means. Which may be distance calculations to multiple “bounding” values, but it doesn’t further describe these different values in a way that teaches to the other references. 
4.	Stamoulis et al., (“Space-Time Adaptive Processing for Improved Estimation of Preictal Seizure Activity,” Conf Proc IEEE Eng Med Biol Soc, 2012. P. 1-11) teaches to baseline covariance matrices for EEG estimation (page 3, paragraphs 2-4, page 4, paragraph 1), but fails to teach to Riemannian calculations or a distance between a measured value and both a reference and baseline state.
Dependent claims 32-49 are dependent upon independent claims 30 and 31 and therefore would also be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barachant, A., et al., (“The Riemannian Potato: an automatic and adaptive artifact detection method for online experiments using Riemannian geometry,” HAL. 2013, p. 1-3) Teaches to using Riemannian calculations to analyze EEG signals, but does so for artifact detection in a comparison with reference activity. Therefore it fails to teach to Riemannian distance calculations for modulation to a target reference state.  
Congedo, M. (“EEG source analysis,” HAL Neuroscience. 2013. P. 1-267) teaches to using Riemannian manifolds with “target and non-target” geometric means. The reference further teaches to other Riemannian mathematical concepts used in the analysis of neural signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785